Citation Nr: 1719590	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-22 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran filed a claim in November 2010 for entitlement to service connection for a left hip disability, which was denied in a December 2010 rating decision.  The Veteran filed a claim in January 2011 for entitlement to service connection for a right hip disability.  An October 2011 rating decision stated that "[t]he previous denial of service connection for bilateral hip condition (previously claimed as left hip condition) is confirmed and continued."  The July 2013 Statement of the Case characterized the issue on appeal as entitlement to service connection for bilateral hip condition.  Based on this procedural history, the Board has characterized the issues on appeal (as noted on the cover page) as entitlement to service connection for a left hip disability and a right hip disability.  

Subsequent to the most recent Supplemental Statement of the Case issued in December 2013, additional documents submitted by the Veteran were associated with his claims file, specifically VA treatment records submitted in September 2014.  As the Veteran filed his substantive appeal in August 2013, this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).


FINDING OF FACT

Left and right hip disabilities are not attributable to service and were not manifest during service or within one year of separation from active service.




CONCLUSION OF LAW

Left and right hip disabilities were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and duty to assist a veteran in the claims process.

The Veteran's November 2010 left hip disability claim was submitted as a Fully Developed Claim and under this process, adequate notice is provided as part of the claim form submitted by the Veteran.  In addition, a February 2011 letter (referencing the bilateral hips) also provided adequate notice to the Veteran, prior to the October 2011 rating decision that denied entitlement to service connection for bilateral hip condition. 

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are service treatment records (STRs) and VA treatment records.  

With respect to VA treatment records, the Board notes that there appear to be outstanding records.  Of record are what appear to be complete records dating from November 2006 to January 2013.  A July 2013 VA examination report cited to VA treatment records from 2005 (for the Veteran's weight) and the Veteran submitted in September 2014 VA treatment records dated in 2014.  While there therefore appear to be outstanding VA treatment records, the Veteran has not indicated that any outstanding records may be relevant to the claims on appeal.  In this regard, on his November 2010 left hip disability claim and January 2011 right hip disability claim, he reported VA treatment for his hips but did not identify a date of treatment.  Moreover, as will be discussed further below, the Veteran's claims are being denied because left and right hip disabilities are not attributable to service and were not manifest during service or within one year of separation from active service.  Outstanding VA treatment records would likely not address these reasons for denial and therefore a remand to obtain any such records would likely be of no benefit to the Veteran and is therefore not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the Veteran was provided with a VA examination in July 2013 and an opinion was provided.  Overall, the Board finds the VA examination report and opinion to be thorough, complete and sufficient bases upon which to reach a decision on the claim on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the hearing loss claims on appeal.

II.  Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

Generally, in order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a chronic disease, including arthritis, becomes manifest to a degree of 10 percent or more within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

III.  Evidence and Analysis 

As noted above, the Veteran filed a claim in November 2010 for entitlement to service connection for a left hip disability and filed a claim in January 2011 for entitlement to service connection for a right hip disability.

The Veteran's STRs did not contain any complaints related to the left or right hips.  On a May 1968 separation Report of Medical History form the Veteran reported that his present health was "good" and denied ever having or having now swollen or painful joints; arthritis or rheumatism; or bone, joint, or other deformity.  The accompanying May 1968 separation examination report noted that the Veteran's "spine, other musculoskeletal" was normal upon clinical evaluation.  

The Veteran's main contention has been, essentially, that his left and right hip disabilities were caused by his in-service work duties.  In this regard, on his January 2011 right hip disability claim, he stated that his right hip disability was caused by work performed in Army.  In his November 2011 Notice of Disagreement (NOD), the Veteran provided information regarding his in-service duties.  He stated that the damage was done to his hips while working in the Army and stated that they had to load or unload vehicles and crates of equipment off of railroad cars and tractor trailers.  He further stated that he had to climb onto the railroad car, hook up the cables that were attached to a crane and then jump off before the crane start to pick the cargo.  He indicated that this continual climbing and jumping is what did damage to his hips over a period of time.  The Veteran also stated that after he was separated from the Army, his hips started to give him trouble.  He additionally stated that "I always believed you had to get wounded or hurt in a combat zone to get compensation from the military.  That is why I didn't put a claim in earlier."  

The Veteran was afforded a VA examination in July 2013.  The examination report noted diagnoses of severe degenerative joint disease (DJD) of the left hip, with a date of diagnosis of unknown, and hip replacement status, right hip, with a date of diagnosis of approximately 2006.  Under the medical history section, it was noted that the "Veteran is here to establish a service connection for his bilateral hip condition which he reports started 'years ago, in the early 1990's' as bilateral hip pain."  It was also noted that the Veteran "reports that when he was in the service in the late 1960's, he worked in the supply depot and had to climb on...vehicles and unload them and he thinks this caused his hip condition."  It was also noted that the "Veteran states that he was initially seen for his bilateral hip pain in the 1990's, had x-rays and was diagnosed with DJD in both hips."  The examination report also noted that degenerative or traumatic arthritis was documented for the left and rip hips.

An opinion was requested that addressed the following: "[i]s the Veteran's bilateral hip condition at least as like as not (50% or greater probability) incurred in or caused by job duties as an equipment store specialist that occurred during military service?"  The examiner provided a negative opinion that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."

The examiner provided a rationale that referenced the May 1968 separation Report of Medical History form on which the Veteran denied ever having or having now arthritis or rheumatism; or bone, joint, or other deformity.  The rationale continued to state that "[t]he Veteran was never seen for hip pain and no documentation regarding a hip condition was found in his [STRs].  On his Separation physical dated [May 1968], he reported no problems.  The Veteran currently has DJD of his left hip and is [status post] a right total hip replacement."  The examiner then cited and quoted from a medical treatise titled "Osteoarthritis."  It was referenced, in part, that osteoarthritis is a "common condition," that "'[i]t affects at least 60% in patients over the age of 60,'" that "'[t]he etiology is generally unknown, but there are several associated risk factors as outlined,'" that "'[t]he incidence of [osteoarthritis] rises as one ages.  The symptoms usually begin at approximately age 50, and are almost inevitable in one or other joint during ones lifetime,'" that "'[o]besity is a factor in the progression of symptoms.  Recent studies have shown that increased body mass has a greater effect on the knee joint, and little effect on hip,'" that "'[t]here is extensive literature linking overuse and occupation as risk factors in causing primary osteoarthritis, but none have shown a definite link'" and that "[t]here is a clear familial link to primary [osteoarthritis]."  The examiner then stated that:
	
The literature reviewed reports that obesity, age and genetics are significant risk factors for development of osteoarthritis.  The Veteran weighed 177 [pounds] when he left the service and was 72 inches tall.  His BMI at that time would have been 24 which would have put him in the "normal" category.  According to [VA treatment records], in 2005 the Veteran weighed 224.9 and 227.9 with BMI's of 29.7 and 30, which is in the "overweight" and "obese" BMI range.  It is most likely that the Veteran's bilateral hip DJD was the result of genetics, aging and obesity rather than the 2 years he served in the military in the 1960's.  Therefore, IT IS LESS LIKELY THAN NOT (less than 50% probability) that the Veteran's bilateral hip condition was incurred in or caused by military service.  

In a subsequent August 2013 statement accompanying his VA Form 9, the Veteran provided relatively similar information regarding his in-service duties as he described in the November 2011 NOD.  In the August 2013 statement he reiterated that climbing and then jumping off is what caused damage to his hip joints. He also stated that "[w]hen I got out of service it did not take much walking before my hip joints got tired," that "[l]ater on my joints started pop[p]ing when I stood up from a s[i]tting position caus[]ing pain for a few seconds," that "[l]ater on they started paining me when I walk" and that "[l]ater on I say about in the early 1990's.  My hip joints really started to pain me."  He further stated that "I put up with the pain for a few years...I finally went to the doctor about my hips.  He exa[]m[in]ed my hips and took x-rays.  He told me that he wouldn't advise me to continue working like that.  So I retired."  

Also of record, as referenced above, are VA treatment records dating from November 2006 to January 2013, which showed complaints and treatment for left and right hip symptomatology and disabilities, but which did not contain any opinion as to the etiology of his left and right hip disabilities.  Also, as noted, the Veteran submitted in September 2014 VA treatment records dated in 2014, which included x-ray findings related to the Veteran's left and right hips, but which also did not contain any opinion as to the etiology of his left and right hip disabilities. 

Also, in a January 2014 VA Form 646 (Statement of Accredited Representation in Appealed Case), the Veteran's representative stated that "[t]he [V]eteran has always believed that the rigors of service and the performance of his duties including overuse and stress to his hips from climbing and jumping added to his current hip condition."  
  
Upon review of the evidence, the Board concludes that entitlement to service connection is not warranted for left and right hip disabilities.

With respect to direct service connection, as referenced above, generally in order to establish direct service connection three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The evidence of record indicated current left and right hip disabilities.  See, e.g., July 2013 VA examination report.  In addition, as outlined, the Veteran has also provided various statements describing his in-service work duties.  The Veteran's DD 214 noted a specialty title of Equipment Store Specialist.  The Veteran's testimony describing his in-service work duties appear to be generally consistent with his specialty title and the Board finds his testimony as to this issue to be competent and credible.  As such, the Veteran's reported in-service work duties are an in-service event for direct service connection purposes.  The remaining issue therefore is whether there is a nexus between the Veteran's current left and right hip disabilities and his in-service work duties.
   
In this regard, the Board finds the July 2013 VA opinion to be the most probative evidence of record.  This opinion was provided by a medical professional and stated in part that "[i]t is most likely that the Veteran's bilateral hip DJD was the result of genetics, aging and obesity rather than the 2 years he served in the military in the 1960's" and that "[t]herefore, IT IS LESS LIKELY THAN NOT (less than 50% probability) that the Veteran's bilateral hip condition was incurred in or caused by military service."  The Board notes that this opinion was provided in response to an opinion request of "[i]s the Veteran's bilateral hip condition at least as like as not (50% or greater probability) incurred in or caused by job duties as an equipment store specialist that occurred during military service?"  This opinion request, essentially, encompassed the Veteran's primary contention that his left and right hip disabilities were the result of his in-service work duties.  As such, a competent medical professional provided an opinion that considered the Veteran's primary contention.  The Board notes that, as outlined above, a rationale was provided in support of the July 2013 VA opinion.  The Board finds this negative opinion to be highly probative and to be the most probative evidence of record as to the issue of whether left or right hip disabilities are related to the Veteran's active service.  The Board additionally notes that there is no competent opinion contrary to this conclusion.  
  
The Board acknowledges that in an August 2013 statement accompanying his VA Form 9 the Veteran stated that "I was not over weight or anything like because I did not weigh[] no where near 200 [pounds] when the trouble started."  As referenced, part of the July 2013 VA opinion's rationale referenced the Veteran's bilateral hip DJD being the result of obesity.  The Veteran's statement that, essentially, he was not obese when he began to experience hip symptomatology (which he is competent to report) does lessen the probative value of that portion of the July 2013 VA opinion.  Reading the July 2013 VA opinion as a whole, however, the examiner did not solely rely on the Veteran being obese in support of his negative opinion, as the opinion also referenced that the Veteran's bilateral hip DJD was the result of genetics and aging.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (stating that a "medical report must be read as a whole").  As such, the Board finds the portions of the July 2013 VA opinion that were not based on the Veteran's obesity to be based on an accurate factual premise and the opinion, when read as a whole, to be probative as to the issue of nexus.  

In addition, with respect to the presumption regarding chronic diseases, while arthritis is a qualifying chronic disease, there is no indication that left or right hip arthritis manifested during active service or within one year of the Veteran's separation from active service in July 1968.  As noted, the Veteran's STRs did not contain any complaints related to the left or right hips, on a May 1968 separation Report of Medical History form the Veteran reported that his present health was "good" and he denied ever having or having now swollen or painful joints; arthritis or rheumatism; or bone, joint, or other deformity and on the accompanying May 1968 separation examination report it was noted that the Veteran's "spine, other musculoskeletal" was normal upon clinical evaluation.  As referenced, the July 2013 VA examination report noted that the "Veteran states that he was initially seen for his bilateral hip pain in the 1990's, had x-rays and was diagnosed with DJD in both hips."  As such, while the evidence does not appear to indicate the specific date of onset of left and right hip arthritis, the evidence does not indicate that such manifested within one year of the Veteran's separation from active service in July 1968.  Based on the preceding, left and right hip arthritis was not noted during active service or within one year of separation from active service and the evidence does not indicate that there were characteristic manifestations sufficient to identify the disease entity during such period.  As such, entitlement to service connection for left and right hip disabilities is not warranted on the basis of a chronic disease in service or on the basis of the presumption related to chronic diseases.  

The Board has considered the Veteran's statements, some of which were outlined in detail above.  As noted, the Veteran's main contention has been, essentially, that his left and right hip disabilities were caused by his in-service work duties.  While acknowledging the Veteran's contention that his left and right hip disabilities were caused by his in-service work duties, the Board notes that the Veteran is not competent to address the etiological issue of whether his left and right hip disabilities are related to his active service (to include his in-service work duties), as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the Veteran has not stated that a competent medical professional had stated that such an etiological relationship existed.  Overall, the Board finds the July 2013 VA opinion, provided by medical professional, to be of significantly more probative value than the Veteran's lay statements as to the etiology of his left and right hip disabilities.  The Board notes that, as discussed above, the July 2013 VA opinion considered the Veteran's primary contention in that it was provided in response to an opinion request of "[i]s the Veteran's bilateral hip condition at least as like as not (50% or greater probability) incurred in or caused by job duties as an equipment store specialist that occurred during military service?"

The Board also has considered the Veteran's statements that, essentially, a VA medical facility treated his right hip as if it was service connected.  In this regard, in his November 2011 NOD he stated that he went to a VA medical facility "to have the right hip replaced.  I explain to them how it came to be that I had this condition.  They did the operation on the right hip and treated as service connected because I didn't had to pay anything" and in his August 2013 statement he stated that "[t]hey treated the right hip as if I was service connected."  The Board notes that the Veterans Benefits Administration and local Regional Offices, and not VA medical facilities, initially determine entitlement to service connection for a disability.  As such, the actions of the VA medical facility in providing medical care for the Veteran's right hip are not controlling as to this decision addressing the issue of entitlement to service connection.   

In sum, the Board finds that left and right hip disabilities are not attributable to service and were not manifest during service or within one year of separation from active service.  As such, the Board concludes that left and right hip disabilities were not incurred in or aggravated by service and may not be presumed to have been incurred therein and therefore the Veteran's claims must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


	(CONTINUED ON NEXT PAGE)





ORDER


Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a right hip disability is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


